Citation Nr: 1738986	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-16 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  



FINDING OF FACT

The Veteran's hepatitis C is etiologically related to his active duty service.


CONCLUSION OF LAW

Criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran submitted a claim of entitlement service connection for hepatitis C in January 2007.  The Veteran's claim for service connection for hepatitis C was denied in a June 2007 rating decision.  The Veteran disagreed with the denial and this appeal ensued.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Although 38 U.S.C.A. § 1154(b) relaxes the evidentiary standard for establishing that a disease or injury was incurred during combat service, it does not create a presumption of service connection for any disease or injury.

The Veteran contends that he contracted hepatitis C while serving in the Republic of Vietnam.  Specifically, he asserts that although his military occupation specialty was not a medic, while serving in combat, he had to help treat wounded service members and was exposed to a great deal of blood in that capacity.  He noted that he had many cuts and scrapes with open wounds on his body due to serving in combat during the time that he was exposed to blood.  

A review of the Veteran's service separation document (DD 214) reflects that the Veteran is in receipt of the Combat Infantryman Badge.  

The Veteran's service treatment reports do not reflect any complaints, findings, or treatment for hepatitis C.  

Post-service VA treatment reports reflect that the Veteran was diagnosed with hepatitis C in July 2000.  The records indicate that the Veteran reported having been diagnosed with the same three years prior when he attempted to donate blood.  

Associated with the claims file is a July 2008 medical opinion from J. Bayer, M.D., United States Navy Captain, Retired.  Dr. Bayer indicated that he had been in treatment with the Veteran at the Vet Center for eight years and heard about the Veteran's nightmares and combat activities.  He stated that he was aware that the Veteran was exposed to human blood many times during combat while helping to care for wounded or dying service members.  He noted that it was routine for medics and corpsmen to train other service members to assist on the battle field.  Specifically, how to apply battle dressings, tourniquets, and direct pressure, and how to treat disembowelments and to care for and move the combat dead.  Dr. Bayer indicated that the Veteran was exposed on at least five occasions to service members who were severely wounded and ultimately died from their wounds.  He noted that combat medics were overloaded and unable to care for all of the wounded and they counted on the men of their unit to pitch in and provide buddy aid.  He concluded that in his opinion as a physician and Marine Navy Corpsmen in Vietnam, the Veteran was exposed to massive amounts of human blood and fluids while giving life-saving buddy aid to members of his unit while in combat in Vietnam.  Dr. Bayer opined that the probability that the Veteran was exposed to hepatitis C during service is just as great as or greater than his exposure by intravenous drug use.  Dr. Bayer noted that the Veteran has consistently claimed that he used new syringes and needles and did not reuse intravenous drug use equipment.      

At a VA examination in March 2009, the Veteran reported that he saw a lot of combat in Vietnam and had exposure to blood products while using compression bandages and tourniquets on wounded service members.  The examiner indicated that there is no evidence for direct contamination of blood on open wounds on the Veteran.  The Veteran has never had a prior blood transfusion.  He reported intravenous drug use but stated categorically that he never used a dirty needle.  He denied the use of internasal cocaine.  He denied engaging in unprotected high-risk sex and he does not have any tattoos.  The examiner reviewed the Veteran's relevant medical history and conducted a physical examination.  The examiner diagnosed the Veteran with hepatitis C and opined that it is less likely than not that the Veteran's hepatitis C was related to his combat exposure to blood products.  The examiner concluded that hepatitis C is more likely than not related to substance abuse.  

A second medical opinion was obtained from a VA clinician in August 2009.  The clinician reviewed the Veteran's relevant medical history and conflicting medical opinions of record and opined that it is less likely than not that the Veteran's hepatitis C is related to the Veteran's exposure to large amounts of blood and body fluids during service.  The clinician's rationale was that the Veteran has a long history of intravenous drug abuse which represents one of the leading causes of contracting hepatitis C.  The examiner noted that being exposed to blood and body fluids would presume that the patient who the Veteran was caring for had hepatitis.  The clinician also reported that the Veteran would have had to have had a significant nick in his skin or one of his mucous membranes in order to contract hepatitis C since it is a random population and it is less likely than not that the mode of transmission was through the Veteran's contended theory that he contracted hepatitis C from exposure to blood and body fluids on the battlefield.  The clinician indicated that statistically, if one is exposed to blood and body fluids and he had a significant cut on his finger, for example, his risk of contracting hepatitis might fall somewhere in the range of one to two percent if everything was optimum.  The clinician noted that the cohort of people who use intravenous drugs, unlike a random population in the military, is substantially higher and the sharing of needles, which is a common practice, makes it more likely than not that the use of intravenous drugs is the cause of the Veteran's hepatitis C.  The Board notes that the clinician did not cite to any medical treatise information to verify the cited statistics.  

Having reviewed the claims file and relevant evidence of record, it is clear that the Veteran has a current diagnosis of hepatitis C.  While the VA clinicians opined that the Veteran's hepatitis C was not related to service, the private clinician concluded that the Veteran's hepatitis C was related to his service.  Dr. Bayer noted his own battlefield experience in rendering the opinion.  Therefore, after weighing the evidence of record, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has hepatitis C that began in or is related to his active service.  Resolving all reasonable doubt in favor of the Veteran, the claim for service connection for hepatitis C is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is granted.  


	
____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


